Title: From John Adams to James Warren, 16 April 1783
From: Adams, John
To: Warren, James


Dear Sir
Paris April 16. 1783

It is my Duty to unbosom myself to Some Friend in Congress, upon whose discretion I can rely, and there is none to whom I can do it with more Propriety than to you of whose Patriotism and Friendship I have had So long Experience.
We are at Peace, but not out of Danger. That there have been dangerous Designs against our real Independence, if not against our Union and Confederation, is past a doubt in my mind. and We have cause to fear that Such designs may be revived in various Shapes. Europe is generally Sensible that the United States in half a Century will, if they keep together, give the Tone to the World.— This is not a flattering Idea to them, and We may depend upon there will be a succession of vain Politicians who will manœuvre to break Us.
Let me beg of you, to look up some old Papers in Mr Thompsons office, I mean the Contracts entered into with Monsieur de Coudrai and other French officers, the M. de la Fayette among others, by Mr Deane, and Mr Deanes Letters. if De Coudrai had been made Major General, older than Green with the Command of the whole Artillery and all military Manufactures, subject only to the Command of Congress and the Commander in Chief, and if the Marechall M. had been that Commander in Chief as was proposed what would have been the Situation of our Army and Country! in whose Power Should We have been?— pursue the History of our foreign affairs from that time to this and see if all has been right. See if We have not motives enough to think of Standing on our own Legs, and judging for ourselves.
The Marquis de la Fayette, is an amiable Nobleman and has great Merit I enjoy his Friendship, and wish a Continuance of it. But I will conceal nothing from you. I see in that Youth the seeds of Mischief to our Country if We do not take Care. He was taken early into our Service and placed in an high Command, in which he has behaved well, but he has gained more applause than human nature at 25 can bear. it has in kindled in him an unbounded Ambition, which it concerns Us much to watch.—
The Instruction of Congress to their foreign Ministers to consult with him was very ill judged.—it was lowering themselves and their servants. There is no American Minister, who would not have been always ready and willing to consult with him, but to enjoin it and make it a Duty, was an humiliation that would astonish all the World if it was known.— Your Ministers will never be respected, never have any Influence while you, depress them in this manner.— every French Man of Course who knows it, and enough do know it, will consider your servants as mere Instruments in their hands.— if Dr Franklin Mr Jay Mr Laurens Mr Dana have occasion for the Advice of the Marquis, it would be wonderfull. it may be Said that he is a convenient Go between.— I Say for this very Reason it should have been avoided. There ought to be no Go between. Your Ministers should confer directly with the Ministers of other Powers, and if they choose at any time to make Use of a third Person, they ought to choose him.
The Marquis may live these 50 Years.— Ten Years may bring him by the order of succession to the Command of your Army.— You have given him a great deal too much of Popularity, in our own Country.— He is connected with a Family of vast Influence in france.— He rises fast in the French Army.— He may be Soon in the Ministry.— This Mongrel Character of French Patriot and American Patriot cannot exist long. and if hereafter it should be Seriously the Politicks of the french Court to break our Union, Imagination cannot conceive a more Proper Instrument for the Purpose than the Marquis.— He is now very active everlastingly busy, ardent to distinguish himself every Way, especially to increase his Merit towards America, aiming as I believe at some Employment from Congress.— Pains are taken to give him the Credit of every Thing. believe me it is of infinite Importance, that you yourselves and your servants should have the Reputation of their own Measures and of doing your Service.
I know the Confederation of our states to be a brittle Vessell. I know it will be an object of Jealousy to France. Severe strokes will be aimed at it, and if We are not upon our Guard to ward them off, it will be broken and what a scæne of Misery to our Country does this Idea open.
Amidst all the Joys of Peace, and the glorious Prospects before Us, I see in Europe so many Causes of Inquietude, that I cannot be longer easy without laying my Thoughts open to a friend.— I have freely hinted at the Characters which have given me unnutterable Distress, because they have endangered and dishonoured our Country. and I now give you my Apprehensions of another.
Our Country is a singular one. it is a Temple of Liberty, set open to all the World.— if there is any Thing on Earth worthy of being contended for it is this glorious Object. I never had thro my whole Life any other Ambition than to cherish, promote and protect it and never will have any other for myself nor my Children.—for this object however I have as much as any Conqueror ever had. for this I have run as great Risques and made as great Sacrifices, as any of the pretended Heroes whose object was Domination and Power, Wealh and Pleasure.— For this I have opened to you Characters with Freedom which it is to me personally dangerous to touch. but it is necessary and come what will I will not flinch.— These People know me they know I stand in their Way, and therefore you will hear of insinuations enough darkly circulated, to lessen me at home. I care not. Let me come home and tell me own story.
your Frd
J. Adams

